                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 MARCUS PINKNEY,

            Plaintiff,

            v.                                              Case No. 2:19-cv-02680-HLT

 TBC CORPORATION and NATIONAL
 TIRE AND BATTERY,

            Defendants.


                                MEMORANDUM AND ORDER

       Plaintiff Marcus Pinkney brings this putative class action against Defendants TBC

Corporation (“TBC”) and National Tire and Battery (“NTB”), alleging nine different counts

relating to tires he purchased from a Kansas store operated by NTB. Defendants move to dismiss

all claims under Federal Rule of Civil Procedure 12(b)(6). Doc. 11. In response, Plaintiff

withdraws Counts VII and VIII and opposes the rest of the motion. Plaintiff also moves to strike

or, in the alternative, for leave to file a sur-reply, arguing Defendants raised new arguments in the

reply. Doc. 16.

       After review, the Court denies Plaintiff’s request to strike but grants leave to file a sur-

reply. The Court considers Plaintiff’s proposed sur-reply (Doc. 19) in resolving this motion. As to

the motion to dismiss, the Court finds that Plaintiff has withdrawn Counts VII and VIII against

both Defendants. The Court also dismisses without prejudice all remaining counts asserted against

TBC because Plaintiff fails to allege plausible claims against it. As to NTB, the Court dismisses

without prejudice the express warranty portion of Count I and the entirety of Counts V, VI, and
IX. Plaintiff’s surviving claims against NTB include the implied warranty portions of Count I and

the entirety of Counts II, III, and IV.1

I.        BACKGROUND2

          NTB is an independent tire dealer whose corporate parent is TBC. In November 2016,

Plaintiff—who regularly drives long distances in his vehicle while also pulling an RV trailer

behind the vehicle—went to an NTB store in Overland Park, Kansas, seeking to purchase new

tires. Doc. 1 ¶¶ 26, 31. Because he knew the tires had to be able to withstand the extra strain of

hauling the trailer as well as the long miles traveled, he confirmed with the NTB agents before

buying anything that the tires he purchased would withstand such stress. Id. at ¶¶ 31-32.

          Plaintiff ultimately purchased two tires during this November 2016 visit. Id. at ¶ 26. The

tires were listed in his November 2016 NTB invoice as two Nitto Crosstek SUV tires with a Tire

Identification Number (“TIN”) of KVARCWM1216 2. Id. at ¶ 27. A few months later, in

March 2017, Plaintiff purchased an additional set of Nitto Crosstek SUV tires (with the same

specifications as the November 2016 tires) from the same NTB store to replace the remaining two

tires on his vehicle. Id. at ¶¶ 28-29. The invoice for those tires listed a TIN of KVARCWME2616

2. Id. at ¶ 29. Included with both Plaintiff’s November 2016 invoice and his March 2017 invoice

was a written warranty, which—pertinent to the allegations in this case—set forth the terms of

NTB’s New Tire Limited Warranty, among other warranty terms and conditions. See Doc. 11-1.

          On June 2, 2017, while traveling out of state, Plaintiff noticed that the tires purchased in

    the March 2017 transaction were missing chunks of rubber and, further, that the steel belts in the




1
      Resolution of this motion was complicated by the complaint and briefing. Although the Court appreciates efforts
      at brevity, those efforts complicate resolution when the papers lump parties, claims, and arguments together.
2
      For purposes of this motion, the Court accepts as true Plaintiff’s well-pleaded factual allegations and bases this
      background on the pleadings and the undisputed documents referenced in those pleadings.




                                                           2
tires were showing. Doc. 1 ¶ 33. Believing the tires to be under warranty, Plaintiff took his vehicle

to the nearest NTB location, which was in St. Louis, Missouri. Id. at ¶ 34. The manager at the

Missouri NTB looked up Plaintiff’s purchase invoice and inspected the tires. Id. at ¶ 35. During

this inspection, the manager looked at the TINs, which are branded on the sidewalls of the tires.

Id. at ¶¶ 3, 36. TINs serve several purposes, including to determine whether a particular tire is

covered by warranty; if a tire’s TIN does not match the TIN on the associated invoice, no warranty

claim can be made. Id. at ¶ 4.

      Here, the manager at the Missouri NTB location ultimately found that the TINs on all four

of Plaintiff’s tires did not match the TINs on the November 2016 and March 2017 invoices. Id.

at ¶ 36. The manager informed Plaintiff that, because the TINs did not match, NTB would not

honor the written warranty. Id. at ¶ 37. Because Plaintiff—who, at the time of the transactions at

issue in this lawsuit, was a Kansas resident—was a long way from home, he purchased four new

tires (this time, Nitto Crosstek Heavy Duty tires) from the Missouri NTB store. Id. at ¶¶ 14, 38-

39.

      Following this incident, Plaintiff contacted the National Highway Traffic Safety

Administration (“NHTSA”) in an attempt to understand why the TINs on the tires did not match

the TINS on the invoices. Id. at ¶ 40. An NHTSA safety specialist told Plaintiff that the TINs on

the tires were legitimate but that the TINs on the NTB invoices were, in essence, fictitious. Id. at

¶ 41. The safety specialist informed Plaintiff that all Nitto Crosstek tire TINs begin with

“73FLKV6” and so the TINs listed on the invoices were not accurate. Id. The safety specialist

also told Plaintiff that the tires originally sold to him at the Kansas NTB did not have the speed

and load rating necessary for Plaintiff’s uses and needs. Id. at ¶ 42.




                                                 3
           Plaintiff proceeded to file this action on November 1, 2019, on behalf of himself and a

    putative nationwide class and Kansas and Missouri sub-classes. Doc. 1. Plaintiff alleges nine

    causes of action: (1) violation of the Magnuson-Moss Warranty Act (“MMWA”), (2) breach of

    the implied warranty of merchantability, (3) breach of the implied warranty of fitness for a

    particular purpose, (4) violations of the Kansas Consumer Protection Act (“KCPA”),

    (5) violations of the Missouri Merchandising Practices Act (“MMPA”), (6) unjust enrichment,

    (7) negligence/res ipsa loquitur, (8) negligence per se, and (9) injunctive relief. Id. Defendants

    move to dismiss all nine counts under Rule 12(b)(6), arguing Plaintiff fails to state a claim for

    relief. Doc. 11. After Defendants replied, Plaintiff filed a motion to strike or to file a sur-reply

    and filed the proposed sur-reply. Docs. 16, 19; see also D. KAN. R. 15.1.

II.        MOTION TO STRIKE

           To properly identify the record, the Court starts by resolving Plaintiff’s motion to strike or,

alternatively, leave to file sur-reply. Doc. 16. Plaintiff contends Defendants inappropriately raised

arguments for the first time in their reply and, therefore, the Court should either strike those

arguments or permit Plaintiff to file a sur-reply. Generally, a non-moving party should be given an

opportunity to respond to argument or evidence offered for the first time in the movant’s reply.

Green v. New Mexico, 420 F.3d 1189, 1196 (10th Cir. 2005). A court may either disregard the new

material (i.e., exercise its inherent authority to strike the material) or grant leave to file a sur-reply.

Id.3




3
       Plaintiff does not invoke Rule 12(f) and, instead, seems to rely on the Court’s inherent powers. Defendants are
       correct that Rule 12(f) is not an appropriate procedural vehicle for addressing the issue in this case. See Fox v.
       Pittsburg State Univ., 258 F. Supp. 3d 1243, 1251 (D. Kan. 2017) (denying motion to strike new arguments made
       in reply brief because “a motion to strike is not the proper procedure”); see also FED. R. CIV. P. 12(f) (providing
       that courts “may strike from a pleading an insufficient defense or any redundant, immaterial, impertinent, or
       scandalous matter”) (emphasis added).




                                                             4
       After carefully reviewing the briefs, the Court denies the motion to strike but grants

Plaintiff’s alternative request for leave to file a sur-reply. The Court deems the proposed sur-reply

filed for purposes of the record and this motion. In reaching this decision, the Court does not

discern any trickery or attempts to sandbag by Defendants. But it seems there was confusion on

the scope of some claims and arguments. To allow Plaintiff a full opportunity to respond to all

arguments, to streamline this case by allowing the Court to resolve the presented arguments, and

to comply with the purposes of Rule 1, the Court grants Plaintiff’s alternative request to file a sur-

reply and deems the proposed sur-reply filed.

III.   MOTION TO DISMISS

       Having resolved this preliminary issue and delineating the record before it, the Court turns

to the motion to dismiss. Courts will dismiss a cause of action under Rule 12(b)(6) in two

circumstances. First, dismissal is warranted where an issue of law precludes recovery. Neitzke v.

Williams, 490 U.S. 319, 326 (1989). Second, dismissal is likewise appropriate where the factual

allegations fail to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible if its factual allegations allow a court to

draw the reasonable inference that the opposing party is liable for the alleged misconduct. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Although courts must accept well-pleaded factual allegations

as true, this obligation does not extend to legal conclusions or to “threadbare recitals of the

elements of the cause of action.” Id. at 678-79.

       A.      Claims Against TBC

       Plaintiff brings his claims against two defendants in this case: NTB (an independent tire

retailer who operates the Kansas and Missouri stores where Plaintiff bought tires and attempted to

enforce the warranty) and TBC (NTB’s corporate parent). TBC moves to dismiss all claims against




                                                   5
it because Plaintiff fails to allege any plausible basis for its liability. Doc. 11 at 14-15. TBC argues

that each of Plaintiff’s claims is tied to the purported actions of NTB, not TBC. Id.

        The Court agrees with TBC. Plaintiff’s factual allegations focus on NTB. See, e.g., Doc. 1

¶¶ 14-42. Plaintiff alleges he bought tires from an NTB location, NTB had a written warranty, the

NTB location listed the wrong TINs, the tires were defective, he went to another NTB location to

make a claim under NTB’s warranty, and NTB refused to honor that warranty. These allegations

form the gravamen of Plaintiff’s claims. Conversely, Plaintiff’s sole factual allegation as to TBC

is that TBC is NTB’s corporate parent. Id. at ¶¶ 15-16. This lone fact does not provide a basis for

TBC’s liability and falls far short of alleging facially plausible claims.4 The Court therefore

dismisses without prejudice all claims against TBC except Counts VII and VIII (the negligence

claims), which Plaintiff withdrew in his opposition.

        B.       Claims Against NTB

        The Court turns to Plaintiff’s claims against NTB. In evaluating these claims, the Court

focuses on Plaintiff’s claims and injuries and not the claims or injuries of unidentified members of

a class he purports to represent. See Lewis v. Casey, 518 U.S. 343, 357 (1996) (“[E]ven named

plaintiffs who represent a class must allege and show that they personally have been injured, not

that injury has been suffered by other, unidentified members of the class to which they belong and

which they purport to represent.”).




4
    The Court recognizes that, in footnote 1 to the complaint, Plaintiff avers that “for convenience” the complaint
    “generally refers to both TBC and NTB collectively as NTB, unless specifically noted.” Doc. 1 at 1 n.1. But this
    does not overcome TBC’s arguments for dismissal. First, Plaintiff is inconsistent in how he utilizes this general
    reference. Throughout his complaint, Plaintiff alternatively refers to “Defendant” (singular), “Defendants”
    (plural), “Defendant NTB,” “NTB,” and “TBC,” making it difficult to discern exactly whom Plaintiff is
    referencing at each point. Second, this general statement does not change the fact that nearly all of Plaintiff’s
    factual allegations are specific to NTB. Third, although Plaintiff argues in the sur-reply that the express warranty
    indicates that “TBC Retail” will honor the warranty, the contract defines “TBC Retail” in a way that includes
    NTB and does not include TBC.




                                                          6
         1.       MMWA Claim (Count I)

         Plaintiff’s first claim is for violation of the MMWA. Plaintiff contends NTB violated the

MMWA when it used “fictitious TINs” on its purchase invoices to circumvent both written and

implied warranties. Doc. 1 ¶¶ 61-62. Thus, Plaintiff’s MMWA claim has two components:

(1) breach of an express written warranty, and (2) breach of implied warranties. See Doc. 13 at 7-

9.

         The Court first addresses the express warranty component. To state a claim for MMWA

breach of express warranty, Plaintiff must allege that NTB “failed to perform its obligation to

‘repair or replace’ a warranted defect.” See Greene v. BMW of N. Am., 2012 WL 5986461, at *4

(D.N.J. 2012). The only portion of NTB’s written warranty identified in the complaint is the New

Tire Limited Warranty, which provides:

                  Every new tire purchased at [an] . . . NTB . . . store . . . is warranted
                  by the manufacturer against defects in workmanship or materials
                  down to 2/32nds of an inch remaining tread groove depth.
                  Additional warranties may apply to some tires. [NTB] will honor the
                  manufacturer’s warranty on any such tires, and any such tires which
                  fail under the terms of the manufacturer’s warranty will be repaired
                  or replaced in accordance with the manufacturer’s warranty
                  program. You must comply with the conditions of the
                  manufacturer’s warranty program to receive this warranty coverage.

Doc. 1 ¶ 23; see also Doc. 11-1 at 5, 7. Plaintiff ostensibly contends that NTB breached this written

warranty. NTB moves to dismiss the express warranty portion of this claim because Plaintiff fails

to allege that any defect in the tires fell within the warranty’s scope. Doc. 11 at 6; Doc. 14 at 3

(arguing the complaint “contains no facts regarding the nature of the alleged defect in the tires”).

Essentially, NTB argues that Plaintiff fails to sufficiently allege a breach.5



5
     The Court acknowledges Plaintiff’s objection that this argument was raised for the first time in NTB’s reply.
     However, it was—again, very briefly—discussed in NTB’s motion, although across various claims. The Court
     attributes any confusion to a lack of precision across all pleadings, including the complaint. Further, as explained




                                                           7
          The Court agrees with NTB. In the complaint, Plaintiff alleges that he purchased two tires

in November 2016 and two tires in March 2017. Doc. 1 ¶¶ 26, 28. In June 2017, Plaintiff noticed

that the tires he purchased in March “were missing chunks of rubber” and, further, that the tire’s

“steel belts . . . were showing.” Id. at ¶ 33. Believing the tires to be under warranty, he took them

to an NTB store in Missouri, but NTB told Plaintiff it would not honor the written warranty because

the TINs on the tires and the TINs listed on the associated invoices did not match. Id. at ¶¶ 34, 36-

37.

          But these allegations do not sufficiently allege a breach of the written warranty because,

simply put, Plaintiff does not allege that the issues with the tires fell within the terms of that

warranty. Specifically, Plaintiff does not allege that the “missing chunks of tire” and exposed steel

belts were the result of a “defect in workmanship and materials.” Nor does Plaintiff allege that the

tires fell within the “2/32nds of an inch remaining tread groove depth” limitation. It is possible

that the problems with the tires were caused by manufacturing defects and that the tires maintained

a suitable tire groove depth so as to fall within the scope of the warranty. But it is equally possible

that the issues with Plaintiff’s tires could have been caused by unfavorable road conditions,

aggressive driving, potholes, suspension problems, heat-related issues, or the like.

          Because he has not plausibly alleged that the damage to the tires fell within the terms of

the written warranty, Plaintiff has not adequately stated a breach of express warranty claim. In

making this ruling, the Court notes that it is not attempting to make Plaintiff prove his claim at the

pleading stage. But, without these allegations in this case, Plaintiff fails to nudge his claim from a

mere possibility to a plausibility. See Greene, 2012 WL 5986461, at *4 (finding that the plaintiff




      in Part II, supra, the Court has permitted Plaintiff to file a sur-reply and has discerned no attempts by NTB to
      sandbag Plaintiff. It therefore considers this argument.




                                                           8
failed to state a claim for MMWA breach of express warranty when the applicable warranty

required the plaintiff to bring his tires to an “authorized Bridgestone Firestone retailer” for service

and the plaintiff failed to allege that he ever brought his tires to an authorized retailer because the

plaintiff “[did] not allege that Bridgestone failed to satisfy its obligations” under the warranty).

Thus, the Court dismisses without prejudice the express warranty portions of Plaintiff’s MMWA

claim.6 But the implied warranty portions of Plaintiff’s MMWA claim withstand dismissal, as fully

discussed in the Court’s analysis of Counts II and III, below.

        2.       Implied Warranty Claims (Counts II & III)

        In Counts II and III, Plaintiff asserts claims for breach of the implied warranties of

merchantability and fitness for a particular purpose. NTB contends these claims must be dismissed

because NTB effectively disclaimed all implied warranties.7 Doc. 11 at 5-6. The contractual

language referenced by NTB in connection with this argument is the written warranty’s

“Disclaimer of Warranties and Limitation of Damages” provision, which provides in pertinent

part:

                 Except as described herein, [NTB] makes no express or implied
                 warranty whatsoever with respect to tires, maintenance or repair
                 work, and EXPRESSLY DISCLAIMS THE IMPLIED
                 WARRANTIES OF MERCHANTABILITY AND FITNESS
                 FOR A PARTICULAR PURPOSE.

Doc. 11-1 at 5, 7 (emphasis in original). In response, Plaintiff argues that Kansas law precludes

NTB from disclaiming the asserted implied warranties. Doc. 13 at 5-7.




6
    Because the Court concludes Plaintiff has failed to adequately plead a breach of express warranty, it does not
    reach the other arguments raised as to this claim.
7
    In its reply, NTB vaguely argues that Plaintiff’s implied warranty claims are also deficient “for some of the same
    reasons” as his express warranty claim. Doc. 14 at 3. But this vague statement is not sufficient to properly raise
    this argument with the Court.




                                                         9
        The Court agrees with Plaintiff. Kansas law prevents such disclaimers. See K.S.A. § 50-

639(a)(1) (stating that “with respect to property which is the subject of . . . a consumer transaction

in this state, no supplier shall . . . [e]xclude, modify or otherwise attempt to limit the implied

warranties of merchantability . . . and fitness for a particular purpose”). Indeed, in its reply, NTB

seems to tacitly concede that Plaintiff’s implied warranty claims survive as to any Kansas

transactions. Doc. 14 at 1-2. The Court therefore denies NTB’s motion to dismiss for these counts.8

        3.       Consumer Protection Claims (Counts IV & V)

        Plaintiff next asserts claims under the Kansas and Missouri consumer protection statutes—

the KCPA and the MMPA, respectively. NTB argues that these claims are subject to Rule 9’s

heightened pleading standard and fail because Plaintiff does not adequately allege the nature of

the purported defects in his tires and that such defects would have been covered by an applicable

warranty. Doc. 11 at 6-7. NTB also argues that Plaintiff’s MMPA claim additionally fails because

Plaintiff is not a Missouri resident and does not assert any unfair or deceptive act occurring in

Missouri. Id. at 8.

        The Court begins with Plaintiff’s MMPA claim (Count V) and agrees that this claim must

be dismissed because Plaintiff fails to allege that any unfair or deceptive act or practice occurred

in Missouri. By its terms, the MMPA applies to “any deception, fraud, false pretense, false

promise, misrepresentation, unfair practice or the concealment, suppression, or omission of any

material fact in connection with the sale or advertisement of any merchandise in trade or commerce

. . . in or from the state of Missouri.” Mo. Rev. Stat. § 407.020.1 (emphasis added). Here, none of

the allegedly fraudulent or deceptive actions that form the basis of Plaintiff’s MMPA claim




8
    The parties banter about the impact of K.S.A. § 50-639(a)(1) on disclaimer for the proposed nationwide class and
    Missouri sub-class. But that issue is not currently before the Court.




                                                        10
occurred in or originated from Missouri. Rather, the allegations forming the basis of Plaintiff’s

consumer protection claims—i.e., that he purchased tires from the Kansas NTB store and that the

NTB agents misled him into believing the tires met the specifications he was looking for, and,

further, used fictious TINs on the invoices in order to circumvent warranties—involve conduct

occurring in and originating from Kansas. And the MMPA does not cover allegedly deceptive

conduct occurring in and originating from Kansas.9 Because the acts of commerce that Plaintiff

grieves did not occur in or originate from Missouri, Plaintiff’s MMPA claim is dismissed without

prejudice.

        Turning to the KCPA claim (Count IV), this claim is premised on K.S.A. §§ 50-626 and

50-627, which prohibit suppliers from engaging in deceptive and unconscionable acts in

connection with consumer transactions. See Doc. 1 ¶¶ 102-103. The parties devote significant

briefing to the issue of whether Rule 9(b) applies to this claim. Under this Rule, when “alleging

fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake.” FED. R. CIV. P. 9(b) (emphasis added).

        After a careful review, the Court concludes that Plaintiff’s allegations under the KCPA

sound in fraud and, thus, are subject to Rule 9(b)’s heightened pleading standard and must be

pleaded with particularity. See, e.g., Gonzalez v. Pepsico, Inc., 489 F. Supp. 2d 1233, 1247

(D. Kan. 2007) (applying Rule 9(b) pleading standard in case involving KCPA claim premised on

K.S.A §§ 50-626 and 50-627); Burton v. R.J. Reynolds Tobacco Co., 884 F. Supp. 1515, 1524

(D. Kan. 1995) (noting that “Kansas courts have recognized that the actions upon which a

consumer may establish liability under the [KCPA] sound largely in fraud” and concluding that




9
    In making this holding, the Court does not reach NTB’s argument that Plaintiff’s MMPA claim cannot stand
    because Plaintiff is not a Missouri resident.




                                                    11
“allegations of deceptive trade practices under the KCPA are subject to Rule 9(b)’s requirement

of particularity”); Cavlovic v. J.C. Penney Corp., 2018 WL 2926433, at *2 (D. Kan. 2018) (same).

Therefore, to survive the motion to dismiss, Plaintiff’s complaint must set forth the time, place,

and content of the alleged wrongful conduct, the identities of the wrongdoers, and the harm caused.

See Gonzalez, 489 F. Supp. 2d at 1247.

         The Court finds Plaintiff meets this standard. Plaintiff has alleged that, at the NTB location

in Kansas where he purchased his tires on specific dates, NTB, through its employees, falsely

informed him his tires were appropriate for his stated use when they were not, and recorded the

incorrect TINs on his invoices that resulted in him being denied access to the warranties that he

purchased with the tires.10 NTB argues that, as to the latter argument, Plaintiff must allege with

particularity that his tires had a defect that was covered by the relevant warranties in order to plead

this claim. The Court disagrees. Although this may impact damages, the harm in the KCPA claim

is complete before and regardless of whether any defect in the tire ever materializes. In other

words, Plaintiff was allegedly harmed when NTB’s allegedly deceptive act of recording false TINs

denied him the benefit of his bargain. In sum, the Court grants NTB’s motion to dismiss as it




10
     The Court acknowledges that Plaintiff’s complaint on this claim is not a model of clarity. Count IV alleges
     violations of the KCPA in various ways, including “[r]epresenting . . . that the tires had uses, benefits, and/or
     characteristics that they did not,” “[f]ailing to honor the express written warranties,” “[f]ailing to honor the subject
     warranties at issue,” and “taking advantage of the consumer’s inability to protect their own interests.” See Doc. 1
     at ¶¶ 102-103. Most of these allegations refer to “fictious TINs.” Id. If Plaintiff is attempting to argue that
     breaching the express warranty is itself a violation of the KCPA, then that allegation fails and is dismissed without
     prejudice for generally the same reasons discussed in Part III.B.1, above, in connection with Plaintiff’s MMWA
     breach of express warranty claim. Certainly, if similar allegations could not survive the more liberal pleading
     standard in Rule 8, they likewise fail the heightened standard in Rule 9. But the Court believes that, as pleaded,
     the claim in Count IV is distinct from the allegation discussed above because the gravamen of this claim is that
     NTB’s allegedly deceptive conduct denied Plaintiff access to any warranties altogether. Plaintiff need not plead
     the details of any defect because the harm in the latter situation is in the denial of the warranty altogether as a
     result of the fictitious TINs, not the breach.




                                                            12
pertains to Plaintiff’s MMPA claim. That claim is dismissed without prejudice. But the Court

denies NTB’s motion as to Plaintiff’s KCPA claim.11

         4.       Unjust Enrichment (Count VI)

         The Court next addresses Plaintiff’s unjust enrichment claim (Count VI). NTB advances

two arguments for dismissal. First, NTB contends that Plaintiff does not state a claim for unjust

enrichment because a valid written agreement (the written warranty) exists between the parties.

Doc. 11 at 8-9. Second, NTB argues that this claim cannot stand because Plaintiff has an adequate

remedy at law. Id. at 10.

         In response, Plaintiff addresses the first argument but not the second. Doc. 13 at 13-14. By

not responding to this issue, Plaintiff appears to implicitly concede the merits of this argument.

And the Court likewise finds that NTB’s second argument entitles it to dismissal without prejudice

of this claim. Recovery on Plaintiff’s claim for unjust enrichment is only available to the extent

there is no adequate remedy at law. See Switzer v. Coan, 261 F.3d 985, 991 (10th Cir. 2001)

(“[T]his court . . . has repeatedly applied the general rule that equitable relief is available only in

the absence of adequate remedies at law.”). Here, Plaintiff fails to plead the absence of an adequate

remedy at law, and nothing in the complaint or arguments of the parties indicates that such a

situation exists. This warrants dismissal of this claim. See, e.g., Shafer, Kline & Warren, Inc. v.

The Allen Grp.-Kan. City, LLC, 2014 WL 1974525, at *2 (D. Kan. 2014) (dismissing the plaintiff’s

unjust enrichment claim and recognizing that “equitable remedies are not available if there is an

adequate remedy at law”); McFarland v. Stratford Commons Rehab. & Health Care Ctr., LLC,

2017 WL 4776960, at *2 (D. Kan. 2017) (dismissing quantum meruit claim where the plaintiff did



11
     Although the Court finds that portions of Count I and the entirety of Counts II-IV survive this motion, the Court
     expresses no opinion as to whether these claims are amenable to class certification given the potentially pesky
     issues of reliance inherent in some (if not all) of these claims.




                                                         13
not plead “any facts . . . that would entitle her to additional relief” beyond what was already

available). For these reasons, the Court grants NTB’s motion as to Count VI and dismisses

Plaintiff’s claim for unjust enrichment without prejudice.

       5.      Negligence Claims (Counts VII & VIII)

       The Court next turns to Plaintiff’s negligence claims in Count VII (negligence/res ipsa

loquitur) and Count VIII (negligence per se). NTB argues that the Court should dismiss these

claims for three reasons: (1) the claims are barred by the applicable statute of limitations; (2) there

is no private right of action under 49 C.F.R. § 574.8 (the regulation upon which Plaintiff’s

negligence claims are based); and (3) Plaintiff fails to allege sufficient facts to state a claim for

relief. Doc. 11 at 10-14. In response, Plaintiff withdraws these claims. And Defendants do not

oppose the withdrawal (or request dismissal with prejudice). Thus, the Court finds Counts VII and

VIII are withdrawn.

       6.      Injunctive Relief (Count IX)

       Finally, the Court addresses Count IX, via which Plaintiff purports to assert a claim for

injunctive relief. But injunctive relief is a remedy, not an independent cause of action. See

Evangelical Lutheran Good Samaritan Soc’y, Inc. v. Randol, 2017 WL 3085778, at *2 (D. Kan.

2017) (dismissing claim for “temporary and permanent injunctive relief” because it “fail[ed] to

state an independent cause of action” and “is best characterized as plaintiffs’ prayer for relief”).

Thus, although the Court—and, it appears, the parties—recognize that Plaintiff seeks injunctive

relief as a remedy in this case (to the extent it is available), this count cannot stand as a separate

claim and must be dismissed. The Court therefore grants NTB’s motion as to Count IX and

dismisses Plaintiff’s claim for injunctive relief without prejudice.




                                                  14
IV.    CONCLUSION

       THE COURT THEREFORE ORDERS that Defendant’s Motion to Dismiss (Doc. 11) is

GRANTED IN PART and DENIED IN PART. Counts VII and VIII are WITHDRAWN. All

remaining claims against TBC are DISMISSED WITHOUT PREJUDICE. As to NTB, the express

warranty provisions of Count I and the entirety of Counts V, VI, and IX are DISMISSED

WITHOUT PREJUDICE. Plaintiff’s surviving claims against NTB include the implied warranty

portions of Count I and the entirety of Counts II, III, and IV.

       THE COURT FURTHER ORDERS that Plaintiff’s Motion to Strike or, in the Alternative,

for Leave to File Sur-Reply (Doc. 16) is GRANTED. The Court deems Plaintiff’s proposed sur-

reply (Doc. 19) to be FILED and considers it to be part of the record in this case.

       IT IS SO ORDERED.

       Dated: March 31, 2020                          /s/ Holly L. Teeter
                                                      HOLLY L. TEETER
                                                      UNITED STATES DISTRICT JUDGE




                                                 15
